IN THE
                        TENTH COURT OF APPEALS

                               No. 10-11-00292-CR
                               No. 10-11-00293-CR
                               No. 10-11-00294-CR

COREY STEWART,
                                                         Appellant
v.

THE STATE OF TEXAS,
                                                         Appellee


                       From the 361st District Court
                          Brazos County, Texas
           Trial Court Nos. 10-02912-CRF-361, 10-02911-CRF-361
                          And 10-03856-CRF-361


                         MEMORANDUM OPINION


      On August 1, 2011, we received a notice of appeal for four trial court case

numbers all styled “The State of Texas vs Corey Stewart.” Thus, we docketed each trial

court case number as a separate appeal: trial court case number 10-02913-CRF-361 as

appellate case number 10-11-00291-CR; trial court case number 10-02912-CRF-361 as

appellate case number 10-11-00292-CR; trial court case number 10-02911-CRF-361 as
appellate case number 10-11-00293-CR; and trial court case number 10-03856-CRF-361

as appellate case number 10-11-00294-CR. See TEX. R. APP. P. 12.2(a), (b), and (c).

        On August 11, 2011, we received a copy of an order appointing counsel in trial

court case number 10-02913-CRF-361 (10-11-00291-CR) from that counsel.                 Counsel

informed us that she was appointed only in trial court case number 10-02913-CRF-361

and that the other three trial court cases were still pending in the trial court. We

contacted the trial court clerk and confirmed that trial court case numbers 10-02912-

CRF-361, 10-02911-CRF-361, and 10-03856-CRF-361 are still pending in the trial court

and no judgment has been rendered in any of these cases.

        Because no judgment has been rendered in trial court case numbers 10-02912-

CRF-361, 10-02911-CRF-361, and 10-03856-CRF-361 and these cases are still pending in

the trial court, the notice of appeal for each of these cases is not effective, and we have

no jurisdiction of the corresponding appeals 10-11-00292-CR, 10-11-00293-CR, and 10-

11-00294-CR. See TEX. R. APP. P. 26.2(a); 27.1(b) (“…a notice of appeal is not effective if

filed before the trial court makes a finding of guilt or receives a jury verdict.”).

        Accordingly, these appeals are dismissed.



                                           TOM GRAY
                                           Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeals dismissed
Opinion delivered and filed August 24, 2011
Do not publish
[CR25]

Stewart v. State                                                                         Page 2